UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7466



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MARCELO MORIZ-HENRIQUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief District
Judge. (CR-93-92-A, CA-95-401-AM)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Marcelo Moriz-Henriquez, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

post-judgment motion for enlargement of time to file additional

pleadings in his 28 U.S.C. § 2255 (1988) action. We have reviewed

the record and the district court's opinion and find no reversible

error. The motion, which essentially sought reconsideration under
Fed. R. Civ. P. 60(b), presented no exceptional circumstances

warranting relief. See Dowell v. State Fire & Cas. Auto Ins. Co.,
993 F.2d 46, 48 (4th Cir. 1993). Accordingly, we affirm on the

reasoning of the district court. United States v. Moriz-Henriquez,

Nos. CR-93-92-A; CA-95-401-AM (E.D. Va. Aug. 25, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2